Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first office action on the merits and is responsive to the papers filed 09/13/2018. Claims 1-13 are currently pending and examined below.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statements submitted by Applicant are in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. They have been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because in Fig. 1, 142 should be 141. See specification para [6] line 23. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation wherein the numerical aperture of the light guide formed of the inner cladding and the outer cladding of the double-clad fiber is less than or equal to 0.5, and the claim also recites preferably less than or equal to 0.3, and greater than 0.1 which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 2-13 are rejected due to claim dependency



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldbert et al. (US 8730456).
Regarding claim 1, Goldbert teaches a monostatic laser rangefinder (Fig.1, col 2: lines 56-58) device comprising:
a laser light source (Fig. 1 col 2: lines 58-62, light source 110);
a photodetector (Fig. 1 col 2: lines 58-62, photodetector 120);
a double-clad optical fiber coupled (Fig. 1, DCF 140, Col 2: line 67 – col 3: lines 1-3. See also, col 3: lines 4-13) to an optical device arranged to collimate an outgoing beam and focus a beam entering said laser rangefinder device, said double-clad optical fiber having a core of average refractive index n1, an inner cladding of refractive index n2, an outer cladding of refractive index n3, where n1 <n2 <n3 (See also, fig. 3a, DCF 340, col 4: lines 20-33, the inner core allows transmission of the outgoing light and the outer layer has the received light so the refraction indexes in the cladding must be higher.);
an optical fiber diplexer (Fig, 1, col 2: lines 61-62, diplexer 130) configured to separate light emitted by said light source, transmitted to the core of said double-clad optical fiber, from light 
 a first optical fiber forming an input port of said diplexer (Fig.1, col 4: lines 3-6, ref 111),
a second optical fiber forming a first output port of said diplexer, said second optical fiber being multimode (Fig.1, col 4: lines 3-6, ref 121),
said first optical fiber being coupled to said laser source, said second optical fiber being coupled to said photodetector, and said double-clad optical fiber forming a second output port of said diplexer (Fig. 1, col 1: lines 54-62);
a processing system, which processes the current generated by said photodetector from light received by said photodetector to provide a distance from said generated current (Fig. 1, showed a laser detection and ranging (LADAR) or lase ranging finder (LRF), it is inherent  that it has a photodetector to provide a distance);	
wherein the numerical aperture of the light guide formed of the inner cladding and the outer cladding of the double-clad fiber is less than or equal to 0.5, preferably less than or equal to 0.3, and greater than 0.1 and in that the end of said double-clad fiber facing said collimating and focusing device has a face inclined with respect to an axis perpendicular to the axis of the fiber by an angle greater than or equal to half of the arcsine of said numerical aperture (Col 3: lines 9-13).
Regarding claim 4, Goldbert teaches wherein said end of said double-clad optical fiber is cleaved or polished, or is formed of a connector mounted on said double-clad optical fiber (Fig.1, col 3: lines 1-3).
Regarding claim 7, Goldbert teaches wherein said optical collimation device comprises a thin lens, an aspheric lens or a diffractive optical element (Fig.1, col 3: lines 1-3, lens 150. See also, Fig. 2 lens 250, col 3: lines 29-40).
Regarding claim 8, Goldbert teaches wherein said laser light source comprises at least one laser diode capable of emitting light pulses in the wavelength band from 1530 to 1600 nm (Fig.1, col 2:lines 64-67, light source 110).
Regarding claim 9, Goldbert teaches wherein said photodetector comprises a photodiode which is fiber-based with a multimode fiber, operating in photoconductive mode or in avalanche mode (Fig. 3, photodiode 320, Col 4: lines 32-37).
Regarding claim 10, Goldbert teaches wherein said end of said double-clad optical fiber is antireflection-treated for emission wavelength(s) of said laser light source (Fig.1, col 3: lines 1-3. See also, fig. 2, col 3: lines 7-8.).
Regarding claim 11, Golbert teaches wherein said double-clad optical fiber is melt-stretched with said second optical fiber to form a coupler of the diplexer (Fig.3, col 4: lines 23-27).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Goldbert in view of Gurreri et al. (US 8104974). 
Regarding claim 2, Goldbert fails to teach wherein said angle is greater than or equal to 80. However, Gurreri teaches wherein said angle is greater than or equal to 80 (Fig. 2a, col 4: lines 48-56). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Goldberg’s device, in view of Gurreri, such that to angle cleave the end of the flat double-cladding fiber (DCF) 140. One of ordinary skill in the art would have been motivated to make such a combination at least because of the teachings of Gurreri at col 4: lines 48-56 (As is well known in the art for angled-style fibers, the angle θ preferably falls within the range of about 1 to about 30 degrees, and most preferably within a range of about 4 degrees to about 12 degrees, to avoid a level of insertion losses that exceeds desirable limits for many optical communications applications.)
One of the advantages of this approach is to minimize backreflection and also protect the photodector/receiver.
Regarding claim 3, the combination of Goldbert and Gurreri teach wherein said numerical aperture is less than 0.22 and said angle is greater than or equal to 6.50 (Gurreri, col 4: lines 48-56) . Also, Golbert teaches an equation (for a typical numerical aperture ratios) that can adjust NA to get the fraction of received light (col 3: lines 41-49). One of ordinary skill in the art would adjust NA or clad by selecting NA of core and refraction rate needed as doing so is predictable according to the equation.
Claims 5-6, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Goldbert in view of Gurreri and Villeneuve et al. (US 20170155225).
Regarding claim 5,  Goldbert as modified in view of Gurreri, teaches a monostatic laser rangefinder device according to claim 1 and 2. However, the combination fails to explicitly teach wherein said photodetector comprises a current limiter, which limits the generated current. 
Goldbert’s device can further be modified to have, a receiver/photodetector that may include circuitry that performs filtering (e.g. a low pass filter), one or more PN diodes, one or more PIN diodes (When reverse-biased, the pin diode acts like a nearly constant capacitance. When forward-biased, it acts like a current-controlled variable resistance), as taught by Villeneuve to arrive at the combination of features recited in claim 5. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify Goldbert’s device, in view of  Villeneuve’s teaching to have a receiver/photodetector that can control/limit the current. Also, it is inherent in lidar system to current limiter to protect the photodetector or receiving circuit.
Regarding claim 6, the combination of Goldbert, Gurreri and Villeneuve disclose wherein said processing system is configured to subtract from the current generated by said photodetector a predefined current value belonging to the group consisting of: a constant current value; a current value proportional to the current generated by spurious reflections (Villeneuve, Para [0062], lines  23-28).
Regarding claim 12, the combination of Goldbert, Gurreri and Villeneuve disclose 
Regarding claim 13, the combination of Goldbert, Gurreri and Villeneuve wherein the photodetector comprises a photodiode and a transimpedance amplifier circuit comprising an operational amplifier, which amplifies a current generated by the photodiode, and wherein an output of the transimpedance amplifier circuit is coupled to the processing system (Villeneuve, Fig. 1, para [0061]: lines 1-3 and lines 27-37).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
Chinn et al. (US 20140231647 A1), teaches a compact fiber-based scanning laser detection and ranging system
Murgatroyd et al. (US 9933571 B2) teaches a Profiling of Cleaved Angled End Faces of Optical Fiber (s)
Murgatroyd et al. (US 20130255055 A1), teaches a Profiling of Cleaved Angled End Faces of Optical Fiber (s)
Danziger et al. (US 20090128798 A1), teaches a coherent optical range finder

V. Filipov, Double clad tapered fiber for high power applications, 2008
Supriyo Sinha, Investigation of the suitability of silicate bonding for facet termination in active fiber devices, 2007
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacob Scott can be reached on (571) 270-3415.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645